


110 HR 3807 IH: Renewable Energy Assistance Act of

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3807
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Ms. Giffords (for
			 herself, Mr. Van Hollen,
			 Mr. Ellison,
			 Mr. Blumenauer,
			 Mr. Lampson,
			 Mr. Pallone,
			 Mr. Emanuel,
			 Mr. Pomeroy,
			 Mr. Chandler,
			 Mr. Udall of New Mexico,
			 Mr. Altmire,
			 Ms. Berkley,
			 Mr. Grijalva,
			 Mr. Israel,
			 Mr. Carney,
			 Mr. Pastor,
			 Mr. Ehlers,
			 Mr. Smith of Washington,
			 Mr. McCaul of Texas,
			 Mr. Mitchell,
			 Mr. Braley of Iowa,
			 Mr. McNerney,
			 Mr. Inslee, and
			 Mr. Moore of Kansas) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  and extend certain renewable energy and energy efficiency
		  incentives.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Assistance Act of
			 2007.
		2.Increase and
			 extension of credit for residential energy efficient property
			(a)ExtensionSubsection (g) of section 25D of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2008 and inserting December 31, 2016.
			(b)Repeal of
			 maximum dollar limitation
				(1)In
			 generalSubsection (b) of section 25D of such Code is amended to
			 read as follows:
					
						(b)Certification of
				solar water heating propertyNo credit shall be allowed under this
				section for an item of property described in subsection (d)(1) unless such
				property is certified for performance by the non-profit Solar Rating
				Certification Corporation or a comparable entity endorsed by the government of
				the State in which such property is
				installed.
						.
				(2)Conforming
			 amendments
					(A)Subsection (e) of
			 section 25D of such Code is amended by striking paragraph (4) and by
			 redesignating paragraphs (5) through (9) as paragraphs (4) through (8),
			 respectively.
					(B)Paragraph (1) of
			 section 25C(e) of such Code is amended by striking (8), and (9)
			 and inserting and (8) (and paragraph (4) as in effect before its
			 repeal).
					(c)Credit allowed
			 against alternative minimum tax
				(1)In
			 generalSubsection (c) of section 25D of such Code is amended to
			 read as follows:
					
						(c)Limitation based
				on amount of tax; carryforward of unused credit
							(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
								(2)Carryforward of
				unused credit
								(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
								(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
								.
				(2)Conforming
			 amendments
					(A)Section
			 23(b)(4)(B) of such Code is amended by inserting and section 25D
			 after this section.
					(B)Section 24(b)(3)(B) of such Code is amended
			 by striking and 25B and inserting , 25B, and
			 25D.
					(C)Section 25B(g)(2) of such Code is amended
			 by striking section 23 and inserting sections 23 and
			 25D.
					(D)Section 26(a)(1) of such Code is amended by
			 striking and 25B and inserting 25B, and 25D.
					(d)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to expenditures made after the date
			 of the enactment of this Act.
				(2)ExtensionThe
			 amendment made by subsection (a) shall apply to property placed in service
			 after December 31, 2008.
				(3)Allowance
			 against alternative minimum tax
					(A)In
			 generalThe amendments made by subsection (c) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(B)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (c)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
					3.Extension and
			 modification of energy credit
			(a)Extension of 30
			 percent credit for solar energySubclause (II) of section
			 48(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2009 and inserting January 1,
			 2017.
			(b)Extension for
			 qualified fuel cellsSubparagraph (E) of section 48(c)(1) of such
			 Code is amended by striking December 31, 2008 and inserting
			 December 31, 2016.
			(c)Public electric
			 utility property taken into account
				(1)In
			 generalParagraph (3) of section 48(a) of such Code is amended by
			 striking the second sentence thereof.
				(2)Conforming
			 amendmentParagraph (1) of section 48(c) of such Code, after
			 amendment under subsection (b), is amended by striking subparagraph (D) and
			 redesignating subparagraph (E) as subparagraph (D).
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to periods after June 20, 2007, in taxable years
			 ending after such date, under rules similar to the rules of section 48(m) of
			 the Internal Revenue Code of 1986 (as in effect on the day before the date of
			 the enactment of the Revenue Reconciliation Act of 1990).
				4.Extension of
			 credit for nonbusiness energy propertySubsection (g) of section 25C of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2007 and inserting December 31, 2015.
		5.Modifications of
			 energy efficient appliance credit for appliances produced after 2007
			(a)In
			 generalSubsection (b) of section 45M of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(b)Applicable
				amountFor purposes of subsection (a)—
						(1)DishwashersThe
				applicable amount is—
							(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
							(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
							(2)Clothes
				washersThe applicable amount is—
							(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
							(B)$125 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008 or
				2009 which meets or exceeds a 1.8 modified energy factor and does not exceed a
				7.5 water consumption factor,
							(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009 or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
							(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
							(3)RefrigeratorsThe
				applicable amount is—
							(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
							(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
							(C)$100 in the case of
				a refrigerator which is manufactured in calendar year 2008, 2009 or 2010, and
				consumes at least 25 percent but not more than 29.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards, and
							(D)$200 in the case
				of a refrigerator manufactured in calendar year 2008, 2009 or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
							(4)DehumidifiersThe
				applicable amount is—
							(A)$15 in the case of
				a dehumidifier manufactured in calendar year 2008 that has a capacity less than
				or equal to 45 pints per day and is 7.5 percent more efficient than the
				applicable Department of Energy energy conservation standard effective October
				2012, and
							(B)$25 in the case of
				a dehumidifier manufactured in calendar year 2008 that has a capacity greater
				than 45 pints per day and is 7.5 percent more efficient than the applicable
				Department of Energy energy conservation standard effective October
				2012.
							.
			(b)Eligible
			 production
				(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M of
			 such Code is amended—
					(A)by striking
			 paragraph (2),
					(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible, and
					(C)by moving the text
			 of such subsection in line with the subsection heading and redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.
					(2)Modification of
			 base periodParagraph (2) of section 45M(c) of such Code, as
			 amended by paragraph (1) of this section, is amended by striking
			 3-calendar year and inserting 2-calendar
			 year.
				(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M of such Code
			 is amended to read as follows:
				
					(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
						(1)dishwashers
				described in subsection (b)(1),
						(2)clothes washers
				described in subsection (b)(2),
						(3)refrigerators
				described in subsection (b)(3), and
						(4)dehumidifiers
				described in subsection
				(b)(4).
						.
			(d)Aggregate credit
			 amount allowed
				(1)Increase in
			 limitParagraph (1) of section 45M(e) of such Code is amended to
			 read as follows:
					
						(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
						.
				(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) of such Code is amended to read as follows:
					
						(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
						.
				(e)Qualified energy
			 efficient appliances
				(1)In
			 generalParagraph (1) of section 45M(f) of such Code is amended
			 to read as follows:
					
						(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
							(A)any dishwasher described in subsection
				(b)(1),
							(B)any clothes washer
				described in subsection (b)(2),
							(C)any refrigerator
				described in subsection (b)(3), and
							(D)any dehumidifier
				described in subsection
				(b)(4).
							.
				(2)Clothes
			 washerSection 45M(f)(3) of such Code is amended by inserting
			 commercial before residential the second place it
			 appears.
				(3)Top-loading
			 clothes washerSubsection (f) of section 45M of such Code is
			 amended by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5),
			 (6), (7), and (8), respectively, and by inserting after paragraph (3) the
			 following new paragraph:
					
						(4)Top-loading
				clothes washerThe term
				‘top-loading clothes washer’ means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
						.
				(4)DehumidifierSubsection
			 (f) of section 45M of such Code, as amended by paragraph (3), is amended by
			 redesignating paragraphs (6), (7), and (8) as paragraphs (7), (8) and (9),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
					
						(6)DehumidifierThe term dehumidifier means a
				self-contained, electrically operated, and mechanically refrigerated encased
				assembly consisting of—
							(A)a refrigerated
				surface that condenses moisture from the atmosphere,
							(B)a refrigerating
				system, including an electric motor,
							(C)an air-circulating
				fan, and
							(D)means for
				collecting or disposing of
				condensate.
							.
				(5)Replacement of
			 energy factorSection 45M(f)(7) of such Code, as amended by
			 paragraph (4), is amended to read as follows:
					
						(7)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
						.
				(6)Gallons per
			 cycle; water consumption factorSection 45M(f) of such Code is
			 amended by adding at the end the following:
					
						(10)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
						(11)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
						.
				(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
			
